DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	All previous drawing objections are withdrawn.

The drawings are objected to because:
The drawings do not include an arrow or line for reference element 261b in Fig. 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	All specification objections are withdrawn.

Claim Interpretation
	Examiner maintains the 35 U.S.C. 112(f) interpretation from the previous Office Action.
	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a control unit” in claim 1;
“an environmental control assembly” in claim 3;

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 3 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
A control unit – any type of computing device and includes one or more processors and one or more memory modules (specification as filed, paragraph [0066]). The one or more processors may include a controller, an integrated circuit, a microchip, a computer, and/or any other computing device (specification as filed, paragraph [0066]). The one or more memory modules may include random access memory, flash memory, secure digital memory, registers, compact discs, digital versatile discs, and/or other types of non-transitory computer-readable mediums (specification as filed, paragraph [0067]);
An environmental control assembly – comprises a bubbler system (specification as filed, paragraph [0010]), an incubation liner (specification as filed, paragraph [0015]), or tubing, pumps, valves, sensors (e.g. flow and/or pressure sensors), etc. (specification as filed, paragraph [0097]);

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Johns (US 2014/0305227), Li (CN 207294790), and Neagle (US 2005/0051723).
	Regarding claim 1, Hata discloses a storage unit (col. 4, line 15 “incubator”) for perfusion (col. 4, lines 9-12) of one or more specimens (col. 4, line 16 “for culturing cells”), the storage unit (col. 4, line 15 “incubator”) comprising:
	An enclosure (Fig. 2, element 11);
	An automated drawer assembly (Fig. 2, elements 16 with elements 23) comprising:

	A control unit (col. 4, lines 19-21 or col. 34, lines 20-22);
	One or more perfusion actuation platforms (col. 14, lines 55-65) configured to fluidically couple one or more specimen holders (col. 11, lines 35-36, “culture bag”, or Fig. 3, element 18) positioned within the one or more drawers (Fig. 3) to a media reservoir (col. 14, lines 58 “culture medium cassette”, or Fig. 3, element 20).
	Hata does not disclose:
A faceplate mounted to the enclosure;
A control unit communicatively coupled to the automated drawer assembly to control opening and closing of the one or more drawers; and,
one or more perfusion actuation platforms coupled to the drawer faceplate.
As to 1) of claim 1, Li discloses a faceplate (paragraph [0008], door with observation window and magnetic strips).
In the analogous art of incubators, it would have been obvious to one skilled in the art before the effective filing date to modify the storage unit of Hata with the faceplate of Li in order to have a protective window for the enclosure.
As to 2) of claim 1, Johns discloses a control unit (paragraphs [0120] “central controller or scheduler”, [0221] “control processor and/or software”, and [0332]-[0333] for processors and memory) communicatively coupled to the automated drawer assembly (col. 11, line 6) to control opening and closing of the one or more drawers (col. 11, lines 21-33).
	In the analogous art of automated medical cell processing, it would have been obvious to one skilled in the art before the effective filing date to modify the storage unit of Hata with the 
	Assuming arguendo that Hata does not disclose one or more drawers comprising a faceplate, Neagle discloses one or more drawers comprising a drawer faceplate (Figs. 3-4, element 140 or paragraph [0085]).
	In the analogous art of housing automated assays of biological samples, it would have been obvious to one skilled in the art before the effective filing date to modify the drawers of modified Hata with the drawer faceplate of Neagle in order to contain each drawer in a separately enclosed environment.
	As to 3) of claim 1, Neagle discloses a platform (Figs. 3-4, element 114 or paragraph [0085] “tray”) coupled to the drawer faceplate (Figs. 3-4, element 140 or paragraph [0085]).
In the analogous art of housing automated assays of biological samples, it would have been obvious to one skilled in the art before the effective filing date to modify the perfusion actuation platforms and drawers of modified Hata with the drawer faceplate of Neagle in order to be able to pull out the platform by pulling out the drawer faceplate coupled to the platform inside the drawer; and when the platform is pushed in, the drawer faceplate encloses its coupled platform in an environment conducive to growing cells.
Regarding claim 3, Hata discloses an environmental control assembly (col. 35, lines 3-11 and 33-43) communicatively coupled to the control unit (col. 4, lines 19-21 or col. 34, lines 20-22) and configured to control humidity (Figs. 5-6, element 38, humidity sensor), temperature (Figs. 5-6, element 24, temperature sensor), biological gas concentrations (Figs. 5-6, element 25, CO2 sensor), perfusion parameters (col. 25, lines 10-28, or Fig. 13), or combinations thereof.
Regarding claim 5, Hata discloses the enclosure (Fig. 2, element 11).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Johns (US 2014/0305227), Li (CN 207294790), and Neagle (US 2005/0051723) as applied to claims 1, 3, and 5, further in view of Newstrom (US 2017/0114316).
	Regarding claim 2, Hata discloses the enclosure (Fig. 2, element 11) and the control unit (col. 4, lines 19-21 or col. 34, lines 20-22).
Hata does not disclose an incubation liner configured for heating and/or insulating the enclosure, wherein the incubation liner is communicatively coupled to the control unit.
Newstrom discloses an incubation liner configured for heating and/or insulating (paragraph [0128], thermally conductive layer with heating/cooling device), wherein the incubation liner is communicatively coupled to the control unit (paragraph [0020] “temperature controller”).
In the analogous art of incubators, it would have been obvious to one skilled in the art before the effective filing date to modify the storage device of Hata with the incubation liner of Newstrom in order to regulate temperature of the cultures inside the storage device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Johns (US 2014/0305227), Li (CN 207294790), and Neagle (US 2005/0051723) as applied to claims 1, 3, and 5, further in view of Persson (“Topical Humidified Carbon Dioxide to Keep the Open Surgical Wound Warm”).
claim 4, Hata discloses the environmental control assembly (col. 35, lines 3-11 and 33-43).
Hata does not disclose that the environmental control assembly comprises a bubbler system for humidifying dry carbon dioxide.
Persson discloses a bubbler system for humidifying dry carbon dioxide (pg. 946, bottom of first column and top of second column).
In the analogous art of bubbler systems, it would have been obvious to one skilled in the art before the effective filing date to modify the environmental control assembly of Hata with the bubbler system of Persson in order to both see any gas inputs into the system and to humidify the gas going into the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Johns (US 2014/0305227), Li (CN 207294790), and Neagle (US 2005/0051723) as applied to claims 1, 3, and 5, further in view of Guertin (US 2012/0028234).
Regarding claim 6, Hata discloses that the one or more drawers comprise a first drawer (Fig. 3, with wheels and a handle to pull out as shown in Fig. 2); and the one or more perfusion actuation platforms comprise:
	A first perfusion actuation platform (col. 14, lines 55-65) configured to fluidically couple a first specimen holder (col. 13, line 10 or element 18, culture bag) positioned within the first drawer to the media reservoir (col. 14, lines 58 “culture medium cassette”, or Fig. 3, element 20).
	Regarding the limitations “a second drawer” and “a second perfusion actuation platform configured to fluidically couple a second specimen holder positioned within the second drawer”, 
	Hata does not disclose that the first perfusion actuation platform and the second perfusion actuation platform are configured to fluidically couple the first and second specimen holders, respectively, to the same media reservoir.
	Guertin discloses that the first perfusion actuation platform (Fig. 4, element 116a and 120a, together) and the second perfusion actuation platform (Fig. 4, elements 116b and 120b, together) are configured to fluidically couple the first (Fig. 4, element 110a) and second specimen holders (Fig. 4, element 110b), respectively, to the same media reservoir (Fig. 4, “medium tank”).
	In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the storage device of Hata with the common growth media supply tank of Guertin in order to feed the same growth media to different samples.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 8,383,395) in view of Johns (US 2014/0305227), Li (CN 207294790), and Neagle (US 2005/0051723) as applied to claims 1, 3, and 5, further in view of Berteau (US 2016/0145563).
Regarding claim 7, Hata discloses a perfusion actuation platform (col. 14, lines 55-65) of the one or more perfusion actuation platforms (Fig. 1A and 1B; col. 14, lines 55-65 and see duplication of parts argument, below) comprises: a fluid inlet portion (Fig. 5, first connector 51 is connected to tube 60 of culture bag 18; and col. 13, lines 20-22) for delivery fluid (col. 13, line 11 “culture suspension”) to a specimen holder (col. 13, line 10 or element 18, culture bag); and, a fluid outlet portion (Fig. 5, seventh connector 57 is connected to tube 63 of culture bag 18; and 
Hata does not disclose a fluidic manifold assembly; and an actuator coupled to the fluid inlet portion and the fluid outlet portion and configured to move the fluid inlet portion and the fluid outlet portion between a closed position and an open position.
Berteau discloses a fluidic manifold assembly (paragraph [0084], or Fig. 5, element 340 multi-way manifold of bioreactor, or step 710); and an actuator (paragraphs [0078] and [0123], manifold is controllable by a control device) coupled to the fluid inlet portion (“inlet ports coupled to conduits”) and the fluid outlet portion (“outlet ports coupled to waste/spent feed”) and configured to move the fluid inlet portion (paragraph [0093], “open or closed state of a medium inlet port”) and the fluid outlet portion between a closed position and an open position (paragraph [0093] “open or closed state of a medium outlet port”).
In the analogous art of perfusion bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the storage device of Hata with the fluid manifold and actuator of Berteau in order to allow for feed fluid to pass to multiple cell-containing devices from one source, and collect waste media from multiple sources to one waste drain.
Regarding the limitation “one or more perfusion actuation platforms”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).


Response to Arguments
Applicant’s arguments filed on November 17, 2021 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

	Examiner has continued to interpret “a control unit” of claim 1 and “an environmental control assembly” of claim 3 under 35 U.S.C. § 112(f). The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	Some potential examples of what could be used to withdraw the 35 U.S.C. § 112(f) interpretation may include:
“a control unit” could be amended to “a control unit comprising: at least one processor and at least one memory module; wherein the at least one processor includes an integrated circuit, a microchip, or a computer; wherein the at least one memory module includes a random access memory, a flash memory, or a compact disc” (instant specification support at paragraphs [0066]-[0067])
“an environmental control assembly” could be amended to “an environmental control assembly comprising at least one sensor; wherein the at least one sensor includes a flow sensor or a pressure sensor” (instant specification support at paragraph [0097]).
These potential examples show structure and are supported by the specification. To improve upon the term “a control unit” a form of governing software or controlling algorithm could be mentioned with the structure of the hardware, for future reference.

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799